DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” has been used to designate both an LSL/LVL layer and a closed cell foam layer (see Fig. 1A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 136 (see page 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
(1) The description of Figs. 12-18 on pages 6-7 contain a typographical error in reciting "the a."  
(2) Reference "36" is used to designate both the outer wood panels (top of page 11) and the foam (last paragraph of page 11).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 13, 14, and 15 recite the limitation "the right angled wood panels" in clause “a.” of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 11, 13, 14, and 15 recite the limitation "the lumber panel sections" in clause “b.” of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 11, 13, 14, and 15 recite the limitation "the panel" in clause “b.” of each claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,783,985 to Iverson (“Iverson”) in view of U.S. Patent No. 4,765,105 to Tissington et al. (“Tissington”). All reference numerals are to Iverson unless otherwise noted.
Regarding claim 1, Iverson discloses a thermal break wood and rigid insulation wall support buttress, column or header, comprising: a. spaced apart multiple wood panel sections 174, 178 wherein wood panel sections have angled holes H therethrough; b. non-metallic (wood; col 9, ln 12) angled mechanical fasteners 179, 180 for passing through the holes and holding the wood panel sections together in a truss arrangement maintaining the wood panel sections spaced relationship; and c. glue for permanently securely the panel sections and the mechanical fasteners together (col 9, ln 17-22).
Iverson does not disclose that the spaced apart wood panel sections are right angled aligned.
Tissington in Fig. 7 discloses a structural component (Tissington 50) having spaced apart wood panel sections (Tissington 52, 53) that are right angled and spaced from each other 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iverson to have the spaced apart wood panel sections be right angled aligned as taught by Tissington to provide the predictable result of facilitating assembly of a building corner. 
Regarding claim 4, Iverson in view of Tissington discloses a thermal break section of rigid foam insulation 176 (col 5, ln 24-27 and col 8, ln 64) is injected between the wood panel sections and around the mechanical fasteners.
Regarding claim 7, Iverson in view of Tissington discloses that spaced apart multiple right angled aligned wood panel sections form a first L-shape support buttress, column or header.
Regarding claim 8, Iverson in view of Tissington discloses a second larger L-shape support buttress, column or header portion (Tissingon 52) spaced from and permanently secured to the first L-shape support buttress, column or header (Tissington 53).
Regarding claim 14, Iverson discloses a thermal break wood and rigid insulation wall support buttress, column or header, comprising: a. spaced apart multiple wood panel sections 174, 178 wherein wood panel sections have angled holes H therethrough; b. non-metallic (wood; col 9, ln 12) angled mechanical fasteners 179, 180 for passing through the holes and holding the wood panel sections together in a truss arrangement maintaining the wood panel sections spaced relationship; and c. glue for permanently securely the panel sections and the mechanical fasteners together (col 9, ln 17-22).
Iverson does not disclose that the spaced apart wood panel sections are right angled aligned and the panel sections and the mechanical fasteners together forming an L-shaped support buttress, column or header.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iverson to have the spaced apart wood panel sections be right angled aligned as taught by Tissington to provide the predictable result of facilitating assembly of a building corner. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson in view of Tissington as applied to claim 1 above, and further in view of WO 2011/018758 to Reelick (“Reelick”).
Regarding claim 2, Iverson in view of Tissington does not disclose that side edges of the wood panels are secured together by box joints.
Reelick discloses a column wherein side edges of panels (Reelick 1) are secure together by box joints (Reelick 2; Figs. 10 and 10A) to provide a joint that resists longitudinal relative movement (Reelick pg 7, ln 16-19).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iverson to have side edges of the wood panels secured together by box joints as taught by Reelick to provide the predictable result of resisting longitudinal relative movement.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson in view of Tissington as applied to claim 1 above, and further in view of U.S. Patent No. 6,519,912 to Eckmann et al. (“Eckmann”).
Regarding claim 3, Iverson in view of Tissington does not disclose that side edges of the wood panels are secured together by miter joints.
Eckmann discloses a column wherein side edges of panels (Eckmann, 84, 88 in Fig. 5) are secure together by miter joints.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iverson to have side edges of the wood panels secured together by miter joints as taught by Reelick to provide the predictable result of having a joint that is easily manufactured.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson in view of Tissington as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0236172 to Wirth (“Wirth”).
Regarding claim 5, Iverson in view of Tissington does not disclose that one of the spaced apart multiple right angled aligned wood panel sections has an opposing parallel aligned wood panel section forming a first U-shape support buttress, column or header.
Wirth in Fig. 1d discloses a structural member comprising spaced apart multiple right angled aligned wood panel sections having an opposing parallel aligned wood panel section forming a first U-shape support buttress, column or header. It would have been an obvious matter of design choice to modify the structure of Iverson to have a U-shape since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A U-shape would allow the structural member added rigidity to support added load.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson in view of Tissington and Wirth as applied to claim 5 above, and further in view of U.S. Publication No. 2009/0044486 to Kimura et al. (“Kimura”).
Regarding claim 6, Iverson in view of Tissington and Wirth does not disclose a second larger U-shape support buttress, column or header portion spaced from and permanently secured to the first U-shape support buttress, column or header.
Kimura discloses a building member wherein a smaller first shape (Kimura 12) is secured to and spaced from a larger member (Kimura 14) that is the same shape as the first shape (Kimura 12) to improve fire rating of the building member (Kimura, par 0009).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iverson to have a second larger shape support buttress, column or header portion having the same shape (U-shaped), spaced from and permanently secured to the first shape support buttress, column or header as taught by Kimura to provide the predictable result of improving fire rating of the support structure.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson in view of Tissington as applied to claim 1 above, and further in view of Kimura.
Regarding claim 9, Iverson in view of Tissington does not disclose that one of the spaced apart multiple right angled aligned wood panel sections has an opposing parallel aligned wood panel section forming a first box-shape support buttress, column or header.
Kimura in Figs. 1, 2, and 8 discloses a structural member comprising spaced apart multiple right angled aligned wood panel sections having an opposing parallel aligned wood panel section forming a box-shape support buttress, column or header. It would have been an obvious matter of design choice to modify the structure of Iverson to have a box-shape since such a modification would have involved a mere change in the shape of the components. A In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A box-shape would allow the structural member added rigidity to support added load.
Regarding claim 10, Iverson in view of Tissington and Kimura does not disclose a second larger box-shape support buttress, column or header portion spaced from and permanently secured to the first box-shape support buttress, column or header.
Kimura discloses a building member wherein a smaller first shape (Kimura 12) is secured to and spaced from a larger member (Kimura 14) that is the same shape as the first shape (Kimura 12) to improve fire rating of the building member (Kimura, par 0009).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iverson to have a second larger shape support buttress, column or header portion having the same shape (box-shaped), spaced from and permanently secured to the first shape support buttress, column or header as taught by Kimura to provide the predictable result of improving fire rating of the support structure.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Iverson in view of U.S. Publication No. 2011/0239573 to Lockhart (“Lockhart”). All reference numerals are to Iverson unless otherwise noted.
Regarding claim 11, Iverson discloses a thermal break wood and rigid insulation wall support buttress, column or header, comprising: a. two spaced apart multiple parallel aligned wood panel sections 174, 178 wherein parallel wood panel sections have angled holes H therethrough; b. non-metallic (wood; col 9, ln 12) angled mechanical fasteners 179, 180 for passing through the holes and holding the wood panel sections together in a truss arrangement maintaining the wood panel sections spaced relationship; and c. glue for permanently securely the panel sections and the mechanical fasteners together (col 9, ln 17-22).

Lockhart in Fig. 9 discloses a wood and insulation structure comprising three spaced apart multiple parallel aligned wood panel sections (Lockhart 16) to provide a structure with increased load-bearing capabilities (Lockhart, par 0042).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iverson to have three wood panel sections as taught by Lockhart to provide the predictable result of improving load-bearing capabilities of the structure. 
Regarding claim 12, Iverson in view of Lockhart discloses that a thermal break section of rigid foam insulation176 (col 5, ln 24-27 and col 8, ln 64) is injected between the wood panel sections and around the mechanical fasteners.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson in view of Wirth.
Regarding claim 13, Iverson discloses a thermal break wood and rigid insulation wall support buttress, column or header, comprising: a. spaced apart multiple wood panel sections 174, 178 wherein wood panel sections have angled holes H therethrough; b. non-metallic (wood; col 9, ln 12) angled mechanical fasteners 179, 180 for passing through the holes and holding the wood panel sections together in a truss arrangement maintaining the wood panel sections spaced relationship; and c. glue for permanently securely the panel sections and the mechanical fasteners together (col 9, ln 17-22).
Iverson does not disclose that the spaced apart wood panel sections are right angled aligned forming a first U-shaped support buttress, column or header.
Wirth in Fig. 1d discloses a structural member comprising spaced apart multiple right angled aligned wood panel sections having an opposing parallel aligned wood panel section forming a first U-shape support buttress, column or header. It would have been an obvious matter of design choice to modify the structure of Iverson to have a U-shape since such a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A U-shape would allow the structural member added rigidity to support added load.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson in view of Kimura.
Regarding claim 15, Iverson discloses a thermal break wood and rigid insulation wall support buttress, column or header, comprising: a. spaced apart multiple wood panel sections 174, 178 wherein wood panel sections have angled holes H therethrough; b. non-metallic (wood; col 9, ln 12) angled mechanical fasteners 179, 180 for passing through the holes and holding the wood panel sections together in a truss arrangement maintaining the wood panel sections spaced relationship; and c. glue for permanently securely the panel sections and the mechanical fasteners together (col 9, ln 17-22).
Iverson does not disclose that the spaced apart wood panel sections are right angled aligned forming a first box-shaped support buttress, column or header.
Kimura in Figs. 1, 2, and 8 discloses a structural member comprising spaced apart multiple right angled aligned wood panel sections having an opposing parallel aligned wood panel section forming a box-shape support buttress, column or header. It would have been an obvious matter of design choice to modify the structure of Iverson to have a box-shape since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A box-shape would allow the structural member added rigidity to support added load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/             Primary Examiner, Art Unit 3633